Citation Nr: 1707792	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-37 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for burn scars of the head, face, and right side of the neck.

 2. Entitlement to a rating in excess of 10 percent for burn scars of the right posterior inferior upper arm, right posterior forearm, and dorsum of the right hand (the right upper extremity) prior to May 20, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1996 to July 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board notes that although the RO has increased the evaluation for the Veteran's service-connected burn scars of the right upper extremity, the increase did not constitute a full grant of the benefit sought, and the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In January 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

In April 2014 and February 2016, the Board remanded the case to the RO for further development and adjudicative action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran claims entitlement to an increased rating for burn scars of the head, face, and right side of the neck and burn scars of the right upper extremity.  The Veteran asserted at the hearing that his face scars can manifest in inflamed bumps that appear over the middle of his face and itch.  He said that this exacerbation occurs during winter or summer when he is exposed to extreme heat or cold or wind.  He testified that he treats these bumps with hydrocortisone.  In the February 2016 post-remand brief, the Veteran's representative argued that the additional limitation due to these itchy bumps should be given consideration pursuant to 38 C.F.R. § 4.10 (2016). 

Initially, the Board notes that the Veteran testified at the January 2014 hearing that he uses hydrocortisone cream to treat his scars.  A treatment note from April 2007 indicates that the Veteran was prescribed Desonide cream for his facial bumps, and a note from April 2008 indicates that the prescription was active.  Hydrocortisone and Desonide are topical corticosteroids, whose use can be considered under Diagnostic Code 7806.  As this case is being returned for other reasons, additional development should be conducted to evaluate the frequency of the Veteran's topical corticosteroid use.  

The Veteran was scheduled for a VA examination in May 2014, but, for reasons explained in the February 2016 remand, that examination was deemed inadequate.  Still, the Board notes that the Veteran was diagnosed with healed burn scars of the face, right lateral neck, and right elbow with residual hypersensitivity to temperature exposure.  The Veteran's right arm scars were noted to be painful, unstable, superficial, and nonlinear with a length of 47 centimeters, a width of 18, and an approximate area of 700 centimeters squared.  His head, face, and neck scars were noted to be hypo-pigmented periorbitally but with no evidence of scar on the face.  The VA examiner noted that the Veteran cannot do outdoor work where he is exposed to temperature changes, the sun, and wind.  The VA examiner submitted an addendum noting the Veteran has no obvious discoloration or visible scar on the right neck or ear.  

A VA examiner, Dr. D.L.C., diagnosed the Veteran with thermal burns to the face, head, right neck, and right upper extremity in April 2016.  Dr. D.L.C. noted that the Veteran had scars of the trunk or extremities and of the head, face, or neck.  He noted that the extremity scars are on the Veteran's right forearm and elbow, were not painful or unstable, were due to burns, and had similar measurements as reported in May 2014.  Dr. D.L.C. noted the Veteran has burn scars on his right temporal skin and right preauricular skin that are less than deep and of partial thickness, with a size of ten centimeters squared, and no distortion to the facial features.  Dr. D.L.C. further explained that the severity of the dichromic changes on the facial skin is minimal and difficult to discern due to the pigment of the Veteran.  He also opined that there are no discernable scars of the head.  He did note that the Veteran emphasized frequent bouts of irritation, pruritis, and tingling of the skin in burn areas.  

Dr. D.L.C. evaluated the Veteran again in August 2016.  This time, Dr. D.L.C. diagnosed the Veteran with second degree burns of the head, face, or neck, and noted the Veteran has no scars of the trunk or extremities.  This time, Dr. D.L.C. noted scars or the right and left nasolabial fold totaling 32 square centimeters.  Further, Dr. D.L.C. noted that the Veteran has no visible scars of the right hand, right forearm, or right inferior upper arm.  He failed to evaluate the Veteran's claims of bumps that manifest on his face, aside from reporting the Veteran's statements, and he did not explain the changes from his exam report only a few months earlier.  

Due to the inconsistencies in Dr. D.L.C.'s reports and his failure to explain these inconsistencies, the Board is left with little competent, consistent, evidence of the current nature of the Veteran's service-connected disabilities on appeal.  Thus, a remand is necessary to provide an adequate picture of the current nature and severity of these disabilities.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, return the claims file to the VA examiner who offered the May 2014 opinion.  Obtain a new opinion as to the current nature and severity of the Veteran's service-connected scars of the head, face, and neck, and current nature and severity of the Veteran's service connected scars of the right upper extremity.  If that examiner is unavailable, a similarly qualified medical professional is requested to offer an opinion.  Regardless of whether this matter is assigned to the May 2014 examiner or another examiner, schedule the Veteran for a VA examination IN THE SUMMER MONTHS (JUNE, JULY, OR AUGUST) OR WINTER MONTHS (DECEMBER, JANUARY, OR FEBRUARY) ONLY.  If possible, the VA examination should be scheduled during a flare-up of the Veteran's symptoms.  The claims folder, including copies of the April 2014 and February 2016 remands and this remand, should be reviewed by the examiner and the VA examiner should indicate that the Veteran's records have been reviewed.  The VA examiner should specifically note his or her review of the Veteran's hearing testimony that describes the seasonal bumps he experiences on his face and a detailed history of his use of topical corticosteroids should be obtained.  The VA examiner should assume the Veteran's statements are credible and correct for purposes of the examination report.  The examiner must specifically address the following:

(a)  Measure and record any burn scars of the head, face, or neck; and the nature of any scars related to the service-connected disability.  Any and all signs and symptoms necessary for rating the Veteran's scars under the applicable rating criteria should be reported in detail, including the size and nature of all scars, any characteristics of disfigurement, and any impairment of function.  The examiner should also address the Veteran's contentions that his facial scars manifest in bumps under certain environmental conditions.

(b)  Measure and record any burn scars of the right upper extremity; and the nature of any scars related to the service-connected disability.

(c)  State the frequency of treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs. 

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


